Memorandum. Order of the Appellate Division affirmed, with costs, on the majority memorandum at the Appellate Division, with the following additional comment: While, if they were correct, the dissenters at the Appellate Division were properly repelled by the idea that a Statute of Limitations should preclude a cause of action before it ever accrued, that was not the case here. Upon completion of the buildings a cause of action accrued for the harm done, namely, the cost of correction of the defects in the buildings constructed, or, if the defects were not remediable, the difference in value between properly constructed buildings and those that were in fact built (Bellizzi v Huntley Estates, 3 NY2d 112, 115-116; 1 Restatement, Contracts, § 346, subd [1], par [a]; 11 Williston, Contracts [3d ed], § 1363, pp 344-346).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Fuchsberg and Cooke concur in memorandum; Judge Wachtler taking no part.
Order affirmed.